Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 15, 2010 (this
“Amendment”), is by and among (a) VALASSIS COMMUNICATIONS, INC., a Delaware
corporation (“Valassis” or the “Borrower”), (b) the Lenders signatory hereto,
and (c) BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 2, 2007, as amended by that
certain First Amendment to Credit Agreement dated as of January 22, 2009
(including all annexes, exhibits and schedules thereto, and as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement, and the Administrative Agent and the Lenders
signatory hereto have agreed to amend the Credit Agreement, in the manner, and
on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as of
the Second Amendment Effective Date (as defined below) as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
defined terms in appropriate alphabetical order:

“‘Accepting Lenders’ as defined in Section 11.1A.

‘Extended Revolving Commitment’: as to any Lender, the obligations of such
Lender, if any, to make Extended Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth in the Register or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement.

‘Extended Revolving Loans’: the Loans made pursuant to an Extended Revolving
Commitment.”

‘Loan Modification Agreement”: a Loan Modification Agreement by and among, and
in form and substance satisfactory to, the Administrative Agent, the Borrower
and the Accepting Lenders.



--------------------------------------------------------------------------------

‘Loan Modification Offer’: as defined in Section 11.1A.

‘Permitted Amendments’: as defined in Section 11.1A.

‘Permitted Call Spread Contracts’: one or more Hedge Agreements the net effect
of which allow the Borrower to hedge all or a portion of its obligations
relating to convertible or exchangeable debt securities of the Borrower which
may be settled in cash and\or shares of the Borrower; provided that the Borrower
is not permitted to make upon exercise of any such Hedge Agreement, any net
payment in cash or Cash Equivalents (other than payment of cash in lieu of
issuance of fractional shares) prior to the later of the Term Loan Maturity Date
or the final maturity date of any Extended Revolving Loans and/or Extended
Revolving Commitment.

‘Second Amendment Effective Date’: April 15, 2010.”

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions each in their entirety as follows:

“‘Applicable Margin’: for (a) each Type of Loan (other than Extended Revolving
Loans), the rate per annum set forth under the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

   2.25 %    1.25 % 

Term Loans

   2.25 %    1.25 % 

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the Second Amendment Effective Date, the
Applicable Margin with respect to Revolving Loans and Swingline Loans will be
determined pursuant to the Pricing Grid; and

(b) Extended Revolving Loans, the rate set forth in the applicable Loan
Modification Agreement.

‘Capital Stock’: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
however, that any promissory notes or debt securities convertible into or
exchangeable for Capital Stock of the Borrower shall not constitute Capital
Stock of the Borrower.”

(c) The definition of “Cash Equivalents” in Section 1.1 of the Credit Agreement
is hereby amended by adding “time deposits,” prior to the reference to
“certificates of deposit” in clause (d) thereof.

 

2



--------------------------------------------------------------------------------

(d) The definition of “Net Cash Proceeds” in Section 1.1 of the Credit Agreement
is hereby amended by (i) amending clause (a) to delete the reference to “(i) net
of” and replacing it with “net of (i)” and (ii) amending and restating clause
(b) thereof in its entirety as follows:

“(b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness (other than the refinancing of
the Existing Valassis Indebtedness on terms and conditions reasonably acceptable
to the Joint Lead Arrangers), the cash proceeds received from such issuance,
contribution or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions, other customary fees
and expenses actually incurred in connection therewith, and the net purchase
price paid and received by the Borrower in respect of the Permitted Call Spread
Contracts that are entered into in connection with any such incurrence of
Indebtedness.”

(e) The definition of “Revolving Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating the last sentence thereof
in its entirety as follows:

“The aggregate amount of the Total Revolving Commitments as of the Second
Amendment Effective Date is $50,000,000.”

(f) The definition of “Unsecured Debt” in Section 1.1 of the Credit Agreement is
hereby amended by adding “and any refinancings thereof” immediately after
“including the Indebtedness under the Senior Notes Indenture”.

(g) Section 8.2(q) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

“(q) (i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $540,000,000 and (ii) Guarantee
Obligations of any Subsidiary in respect of such Indebtedness (provided that
such Guarantee Obligations are subordinated to the same extent as the
obligations of the Borrower in respect of the Senior Notes), and with respect to
each of foregoing clauses (i) and (ii), any refinancings, refundings, renewals
or extensions thereof, without (i) increasing the principal amount or shortening
the maturity or remaining weighted average life thereof, (ii) providing
collateral security therefor, or (iii) otherwise refinancing, refunding,
renewing or extending such Indebtedness on terms and conditions less favorable
in any material respect to the Borrower and its Subsidiaries or to the rights or
interests of the Agents and the Lenders; and”

(h) Section 8.2 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (p) and adding new clause (r) immediately after
clause (q) as follows:

(r) unsecured Indebtedness in respect of the Permitted Call Spread Contracts.”

 

3



--------------------------------------------------------------------------------

(i) The lead-in paragraph of Section 8.6 of the Credit Agreement is hereby
amended by amending and restating such paragraph in its entirety as follows:

“8.6 Restricted Payments. (i) Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Subsidiary
or (ii) purchase, defease, redeem, prepay, decrease, acquire, retire, call or
convert for cash or Cash Equivalents any Unsecured Debt (clauses (i) and (ii),
collectively, “Restricted Payments”), except that:”

(j) Section 8.6(j) of the Credit Agreement is hereby amended by amending and
restating such paragraph in its entirety as follows:

“(j) the purchase, defeasance, redemption, prepayment, decrease, acquisition or
retirement of any Unsecured Debt either (i) solely in exchange for shares of
Capital Stock of the Borrower, or (ii) through the application of net proceeds
(A) of a substantially concurrent sale (other than to a Subsidiary of the
Borrower) for cash (but in no event longer than 50 days after receipt of such
cash proceeds) of shares of Capital Stock of the Borrower or any promissory
notes or debt securities convertible into or exchangeable for Capital Stock of
the Borrower or (B) of a substantially concurrent sale for cash (but in no event
longer than 50 days after receipt of such cash proceeds), arising from the
incurrence by the Borrower or any other Loan Party of Indebtedness permitted
under Section 8.2(d); and”

(k) Section 8.6 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (j), replacing “.” at the end of clause (k) with “;”,
and adding new clauses (l) and (m) immediately after clause (k) as follows:

“(l) the redemption, purchase, defeasance, prepayment, decrease, retirement or
acquisition for value of Senior Notes; provided that (i) the aggregate cash
consideration paid by the Borrower and the other Loan Parties in exchange for
all such redemptions, purchases, defeasances, prepayments, decreases,
retirements or acquisitions shall not exceed $325,000,000, (ii) any such
redemption, purchase, defeasance, prepayment, decrease, retirement or
acquisition shall be consummated prior to April 15, 2011, and (iii) no Default
or Event of Default exists at the time of any such redemption or acquisition or
would exist immediately after giving effect thereto; and

(m) the Borrower may enter into, and perform its obligations under, the
Permitted Call Spread Contracts; provided, however, that any payments made by
the Borrower upon early termination, settlement or otherwise (other than the
payment of premiums in connection therewith) of any Permitted Call Spread
Contracts sold by the Borrower are not made in cash or Cash Equivalents (it
being understood that any required offer to purchase such Indebtedness as a
result of a change of control or asset sale shall not violate the foregoing
restriction).”

 

4



--------------------------------------------------------------------------------

(l) Section 8.8 of the Credit Agreement is hereby amended by inserting in the
lead-in thereto the word “other” immediately before “Person”.

(m) Section 8.12 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (a) and adding a new clause (c) immediately after
clause (b) as follows:

“and (c) Permitted Call Spread Contracts.”

(n) Section 9(e) of the Credit Agreement is hereby amended by deleting the
language “clauses (i), (ii) and (iii)” in each instance found therein, and
inserting, in each such instance, “clauses (i) and (ii)”.

(o) Section 11.1 of the Credit Agreement is hereby amended by inserting a new
Section 11.1A to read as follows:

11.1A Loan Modification Offers

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to (x) all the
Revolving Lenders and/or, (y) with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), and
at the Borrower’s sole expense, one or more new lenders (each individually a
“New Lender” and collectively “New Lenders”), each of which must be reasonably
satisfactory to the Administrative Agent, to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice). Permitted Amendments
shall become effective upon the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), the
Revolving Lenders and/or New Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and the Issuing
Lender and Swingline Lender.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent may reasonably request (upon consultation with the
Borrower) to evidence the acceptance of the Permitted Amendments and the terms
and conditions thereof. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. The Lenders
hereby irrevocably authorize the Administrative Agent and the Collateral Agent
to enter into technical amendments to this Agreement and the Security Documents
as may be necessary to effectuate the transactions contemplated by the Permitted
Amendments and only with respect to the Loans and Commitments of the Accepting
Lenders (including any amendments necessary to treat the Loans

 

5



--------------------------------------------------------------------------------

and Commitments of the Accepting Lenders as Extended Revolving Loans and/or
Extended Revolving Commitments, as the case may be). The Administrative Agent
shall have the right, but not the obligation, to consult with the Required
Lenders with respect to any matter contemplated in this Section 11.1A. The
Borrower and each Loan Party agrees to cooperate with the Administrative Agent
and the Collateral Agent to take such actions as Administrative Agent and
Collateral Agent may reasonably request to ensure the Obligations, including all
Loans and Revolving Commitments (including Extended Revolving Commitments) are
guaranteed by the Guarantors and are secured by all of the Collateral.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this Section 11.1A unless the Administrative Agent shall have received
legal opinions, a certificate of a Responsible Officer, board resolutions and
such other corporate documents as the Administrative Agent may reasonably
request in connection with the effectiveness of such Permitted Amendment, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(c) “Permitted Amendments” shall be

(i) an extension of the final maturity date of the applicable Revolving Loans
and/or Revolving Commitments of the Accepting Lenders; provided that such
extensions may not result in having more than two additional final maturity
dates under this Agreement in any year without the consent of the Administrative
Agent) and

(ii) an increase in the Applicable Margin with respect to the applicable
Revolving Loans and/or Revolving Commitments of the Accepting Lenders and the
payment of additional fees to the Accepting Lenders.”

(p) Section 11.2 of the Credit Agreement is hereby amended by deleting the
notice information for the Administrative Agent and substituting in lieu thereof
the following:

 

“The Administrative Agent:    Bear Stearns Corporate Lending, Inc.    38601 West
Twelve Mile Road, 2nd Floor    Farmington Hills, Michigan 48331    Attention:
Thomas Gamm    Telecopy: (248) 488-0655    Telephone: (248) 488-0683”

(q) Exhibit I to the Credit Agreement is hereby amended by amending and
restating such Exhibit I in its entirety as provided in Exhibit A attached
hereto.

3. Representations and Warranties. To induce the Administrative Agent and the
Lenders signatory hereto to enter into this Amendment, the Borrower represents
and warrants that:

(a) The execution, delivery and performance by the Borrower of this Amendment:
(i) are within the Borrower’s corporate power; (ii) have been duly authorized by
all necessary corporate action; (iii) will not violate any Requirement of Law or
any

 

6



--------------------------------------------------------------------------------

Contractual Obligation of the Borrower; and (iv) will not result in, or require,
the creation or imposition of any Lien on any of the Borrower’s properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment except (w) consents, authorizations, filings and notices
described in Schedule 5.4 to the Credit Agreement which were obtained or made on
or prior to the Second Amendment Effective Date and are in full force and
effect, (x) compliance with and filings under the Exchange Act and the rules and
regulations promulgated thereunder or the rules and regulations of the New York
Stock Exchange, (y) consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect (except where the failure
to be so obtained or in effect could not reasonably be expected to have a
Material Adverse Effect) and (z) the filings referred to in Section 5.19 of the
Credit Agreement.

(b) This Amendment has been duly executed and delivered by or on behalf of the
Borrower.

(c) This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(d) No Default or Event of Default has occurred and is continuing both
immediately prior to and after giving effect to this Amendment.

(e) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (i) with respect to any of the Loan Documents, including,
without limitation, this Amendment, or any of the transactions contemplated
hereby or thereby, or (ii) that, if not cured or adversely determined, could
reasonably be expected to have a Material Adverse Effect.

(f) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date.

4. No Other Amendments/Waivers. Except as expressly provided herein, (a) the
Credit Agreement shall be unmodified and shall continue to be in full force and
effect in accordance with its terms and (b) this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which the Administrative Agent, any Lender or the
Borrower may now have or may have in the future under or in connection with any
Loan Document or any of the instruments or agreements referred to therein, as
the same may be amended from time to time.

 

7



--------------------------------------------------------------------------------

5. Fees and Expenses. The Borrower hereby reconfirms its obligations pursuant to
Section 11.5 of the Credit Agreement to pay and reimburse the Administrative
Agent for all reasonable out-of-pocket expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.

6. Effectiveness. This Amendment shall become effective as of the date hereof
(the “Second Amendment Effective Date”) upon the satisfaction in full of each of
the following conditions:

(a) Delivery of Amendment. The Administrative Agent shall have received
signature pages to this Amendment duly executed and delivered by the Borrower
and those Lenders required under the Credit Agreement to execute this Amendment
in order to make this Amendment effective.

(b) Fees. (i) The Borrower shall have paid to the Administrative Agent all
costs, fees and expenses due to the Administrative Agent and/or its Affiliates
(including, without limitation, reasonable legal fees and expenses) owing in
connection with this Amendment and the transactions contemplated hereby and
(ii) without duplication of any fees that shall have been received by the
Administrative Agent under any fee letter, the Administrative Agent shall have
received, on behalf of each of the Lenders signatory hereto, a fee equal to 15
basis points on the aggregate amount of the outstanding Loans and unused
Commitments of the Lenders signatory hereto in connection with this Amendment
and the transactions contemplated hereby.

7. Ratification of Loan Documents. The Borrower hereby acknowledges and agrees
that the Guarantee, Security and Collateral Agency Agreement shall remain in
full force and effect after giving effect to this Amendment. The Borrower hereby
reaffirms the pledge of Capital Stock made by it pursuant to the Guarantee,
Security and Collateral Agency Agreement and its obligations and agreements
under the Guarantee, Security and Collateral Agency Agreement and each of the
other Security Documents to which it is a party. In addition, the Borrower
confirms and agrees that the Liens granted pursuant to each of the Security
Documents to which it is a party shall continue without any diminution thereof
and shall remain in full force and effect after giving effect to this Amendment.
Further, the Borrower reaffirms and confirms its obligations under each of the
other Loan Documents to which it is a party, and acknowledges and agrees that
such Loan Documents shall remain in full force and effect after giving effect to
this Amendment.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
executed and delivered by telecopier or other method of electronic transmission
with the same force and effect as if it were a manually executed and delivered
counterpart.

(SIGNATURE PAGES FOLLOW)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

Borrower: VALASSIS COMMUNICATIONS, INC. By:  

/s/ Lorne Groe

  Name:   Lorne Groe   Title:   Senior Vice President Finance & Corporate
Development Administrative Agent and Lenders: BEAR STEARNS CORPORATE LENDING
INC., as Administrative Agent and a Lender By: JPMorgan Chase Bank, N.A.,
authorized signatory By:  

/s/ Sabir A. Hashmy

  Name:   Sabir A. Hashmy   Title:   Sr. Vice President



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT I

Pricing Grid

 

Consolidated Senior Secured Leverage Ratio

   Applicable Margin
for Eurodollar
Loans Revolving
Loans and
Swingline Loans     Applicable Margin
for Base Rate
Loans Revolving
Loans and
Swingline Loans     Commitment
Fee Rate  

Greater than or equal to 2.5:1.0

   2.75 %    1.75 %    .50 % 

Less than 2.5:1.0, but greater than or equal to 2.0:1.0

   2.50 %    1.50 %    .50 % 

Less than 2.0:1.0

   2.25 %    1.25 %    .425 % 

For purposes of the Pricing Grid, changes in the Applicable Margin and the
Commitment Fee Rate resulting from changes in the Consolidated Senior Secured
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three (3) Business Days after the date on which financial statements are
delivered to the Administrative Agent and the Lenders pursuant to Section 7.1
and shall remain in effect until the next changes to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three (3) Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, if any Event of Default shall have occurred, then until such
Event of Default is cured or waived in accordance with Section 11.1, the highest
rate set forth in each column of the Pricing Grid shall apply. Each
determination of the Consolidated Senior Secured Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 8.1(a).